                              Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 1 of 12


                                  ~TED       STATES DISTRICT COL'"RT
 2

                                                       FOR THE

                                    EASTER.~     DISTRICT OF PHlLADELPHIA



                                                             i Case ;-.;o.: 5:18-cv-5655
 7
          ~OBLE      DREW ALI, et al
 8                                                           I
                                    Plaintiff,               , AFFIDAVIT OF TRUTH ~OTICE OF
 9 II                                                                     QL'"OW~~TO


10 I vs                                                             AFFIDAVIT OF :SOTICE OF
II        MARY MONGIOVI SPONAUGLE, et al                            REMOVAL PL'"RSLLANT TO

12
                                    Defendant,               ' NOTICE OF R,\10VALTO FEDERAL
13
                                                             ICOURT: ALL CAPTIONED CASES ON
                                                               THE RECORDED THAT HAVE BEEN
14                                       FILED               'I
                                                               REMOVED AND JOINED ARE TO
                                         MAR 25 2019         I INCLUDE 28 t;SC § 1441-§ 1443, § 1446,
15                                                             LET IT REFLECT THE RECORD.
                                     KATE BARKMAN. Clem
                                   BY,
16

17
                                                 Dep Clerk
                                                             I
18

19   1

                                              Affidavi of Truth
20   II                                  Notice of of Quo Warranto
21       1

22
                                          United States Republic Supreme Court
23                                                •Acts of State' to wit
             "Every Sovereign State(People) is bound to respect the independence of every other Sovereign
24           State(People) and the Country (People) wtll not Sit in judgment on the acts of the government of!
                                 another, done Within (the same or) its own terntory) ....
25

26    CNITED STATES. This term has several meanings. It may be merely the name of a sovereign
          occupying the positiOn analogous to that of other sovereigns in family of nations, it may
27   designate terntory over which sovereignty of L'nited States extends, or it may be collective name
     of the states which are united by and under the Constitut:lon. Hooven & Allison Co. v. Evatt, lJ.
28 1
   I                      S. Ohio, 65 S.Ct.870, 880,324 U.S. 652, 89 Led. 1252.

::   ~~            COMES NOW, Special appearance not subrmssion to the court in order within the

     I bounds of the law, not to be adjudicated upon, but merely to clear a matter up, Natura: Person,
31

32
          In Propria Persona, Sui Juris (not to be confused With, nor substituted by, ProSe by unauthorized

33        hand of another) Grand Sheik, Governor and Ordamed Divme Mm1ster, Moorish Adept of the

34        mner circle of The Moonsh Science Temple of Amenca, a Citizen of the Asiatic State
35
          Shackamaxon bearing longitude and latitude coordmates 41 2033° ;-.;, 77 1945° W, North-West
                                                                                            PAGE I OF 8
                               Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 2 of 12
      II
      I
      I
      I Shores of;-.;orth-West Asia, the Umted States of Asiatic States of North America.
 2    I'
          1
      J    CLAIMANT PROPERLY REMOVED CIVIL CASES TO THE FEDERAL COL'RT, YET
 4
           DEFENDANTS CO~TINUE TO PROCEED                      I~   CIVIl, MATTERS      ~   VIOLATION OF

           THE CONSTITUTION ARTICLE IV PRIVILRGE A~'D IMMUNITIES A~'D TITLE 28
 6

 7
           28 U.S. Code§ 1446 (D) and Claimant has properly removed civil cases pursuant to Title 28

 8         U.S.C § 1446 by virtue of§ 1441 (A)(1) JOmder to related cases and§ 1331 ConstitutiOn
      I
 91        Questions and Treaties. The initial compliant removed cases SA 398 2018 and SA 128, then
10    I claima.'lt received additional civil suits for traffic violations   MJ -021 02-TR-0000063 3-2019 E
II
      :I   00 36908-4,MJ -02102-TR -00000634-20 19 E 003 6909-5' MJ -021 02-TR -000006 35-2019 E
12 I
           0036910-6, MJ-021002-TR-0000630-2019, E 0036720-5, MJ-02102-0000013-2019, MJ-
13
           02102-TR-0000014-2019, MJ-02102- TR-0000015-2019, Defendants Sponaugle and M1ller,
14

15
           Jurisdiction was raised and never addressed, the lower courts were m want of jurisdiction and

16    II   proceeded any way Since tilen tile followmg iliings have happened:

17             I)   The Defendants were given an 1mtial procedure m which defendants where to contact
18
                    opposmg party prior to filmg any motions m which both parties and seek for a resolution.        I
19
                    When tilese proceeding first proceed claimant field with the court a writ of advizdandum
20
                    to go over tile matter in the JUdges courters to review how we are organized, in which the
21
                    the defendants demed (See Annexed Moonsh). The defendants counsel deliberately
22

23
                    violated tile initial procedural order that was mcluded m all the wavier packets tilat were

24                  sent to each defendant

2.5           2) tile Defendant Miller, has continued tile posture tilat the lower courts have mamtained
26
                    and despite removal of civil suit for traffic infractions to federal court defendant
27
                    continues to proceed With civil process m violatiOn of28 USC§ 1446 (d) by virtue of
28
                    § 1441 (a)(I) joinder of related cases, defendant had 30 day to appeal, so claimant sent
29
                    notice of Removal pnor to the exprration of the appeal and JOined civil action to federal ;
30
                                                                                                                    I
31
                    civil action 5·18-cv-5655 Defendant continues to send correspondence which violates 42'

32                  esc § 1985 (3) threat and coercion to abrogate 5th Amendment,       due process,

33            3) Let It reflect that it has been proven tilat the claimant is of a foreign state not a Citizen of
34
                    Pennsylvania, but a Citizen of a foreign Asiatic State of Islam that sb.ares the same
35

                                                                                                       PAGE20F8
                            Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 3 of 12
     I'
     I           latitude and longitude coordinates." \..JNITED STATES. This term has several meanings
2
                 It may be merely the name of a sovereign occupying the positiOn analogous to that of

                 other sovereigns in family ofnatwns, it may designate territory over which sovereignty o
4 I
                 Cruted States extends, or It may be collective name of the states wluch are umted by and
 5
                 under the Constitution. Hooven & Allison Co. v. Evatt, U. S. Ohio, 65 S.Ct.870, 880,
 6

 7
                 324 U.S. 652,89 Led. 1252.

 8

 9

10                MOORISH AMERICAN OFFICIALS HAVE CIVIL L'\lll\1CNITY UNDER
11
          HURDS REVISED STATUTES OF 1887, 805 ILCS RCA CHAPTER 32 STATUTE 47
12

13
                 Whereas as a Sheik of the Moorish Science Temple of America a Citizen of the State of
14

15
          Asiatic State of Shackamaxon a State of Islam, A public notice of my Free Natrona! Government

16        was recorded in the Hurds Revised States I 928 August I stat the station of the Sun of Leo, the

1711rise ofbarberry lion in the North-West Shores of Africa also known as ~orth America "The
18
      IMoonsh Amencans are the Descendants of the ancient Moabites that Inhabited the ~orth

19   I Western and South Western Shores of Africa. Free National for the Asiatic States Divine
20   I!Constitution and By-Laws Article VI Clause II.
21
      !
22

23        MOORISH AMERICANS ARE SOT IDESTIFIED BY THE TER.'\IIS SEGRO BLACK

24        COLORED OR ETHIOPIANS PER FREE NATIONAL DIVINE CONSTITeiON A.~D

25        BY-LAWS
26
                 Whereas, as a Moorish American it is against my law and rehgion to be classified as
27
          :-.Jegro, Black, Colored or Ethiopian. "With Cs All Men Must declare their nationality and we are
28
     I1teaching our people that they are part and partial to th1s said government and know that are not
29
30
     II Negro, Colored Folk Black People or Ethiopian because these names where given to slaves by
31
      Islave holders in    I 779 until 1865 during the time of slavery. But tlus   IS   a new time and era now

32        and all men must proclaim their free natrona! name to be recogn:zed in the government in wluch

33        we live and the natwns of the Earth." also mare rules and regulatiOns( tenets) According to all
34
          true and divine records there is no Negro Black Colored or Ethiopian because all the inhabitants
35
                                                                                                     PAGE30F8
                          Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 4 of 12


     J   of Africa are descendants' of the Ancient Canaanites from the holy land of cannon, what your
 2
         Iancestor where you are today without doubt or contradiction there is no man who can change the
         !descent nature of my forefather unless their power extends beyond the Great Creator God Allah.
 4
         The Holy and Divme Laws are from your Holy Prophet the founder and the Uniting of the

         Moorish Science Temple of America. These laws are to be stnctly preserved by all Members
 6

 7
         (Citizens) of all the Temples of the Moorish Science Temple of America." Grand Advisor and

 8       Moderator In rules and regulations The Holy Koran of the Moorish Science Temple of

 9       America Article 47 Sections 9-13
10               How are we identified Our !'<ationality is Moorish American. Cniquely Identified as

II   I   Moor, 1234-7 Hierarchal code RI 01 052.004. This classification can be found on the vital
12
         statistics website as well as the center for disease control website. We are federally classified as
13
         Race Code 463(Asiatic) and 667 (Moor). I have lawfully proclaimed my !'<ationality by virtue of
14

15 1
         an act of Congress 805 R.C.A ILCS Chapter 32 statute 36, through our Divine Constitution and

16       IBy-Laws by virtue of the Most Holy Prophet ~oble Drew Ali Article 6
17                              1) Race Asiatic
18
                                2) NatiOnal Descent Name: Moorish
19
                                3) Nationality: True American
20
                                4) Why are we Moorish American : Because we are descendants of
21
                                    Moroccan and born in America
22

23                              5) Status White : See Federal Directive , Office of Budget Management

24

25                            MOORISH A.\1ERICA."' FREE NATIO:'IiAL FLAG
26

27
                 Whereas to be a natiOn one must have an ensign, as a Moorish American I have a Free
28
         National Flag in our 101 statutes I am instructed that I have a Red Flag with a With the five
29   I
     ,,pointed green star in the middle, that represent the five highest principles known to man was and
30

31
         is over I 0,000 years old. 101 Questions for Moorish Children (Statues) this flag erected by the

32       Holy and Divine Prophet on the 17th of October in the year 1928, when the Prophet Noble Drew

33       Ah declared my people a Nation once again. He wrapped the Moorish Flag around the youngest
34       adept sister, Sister Grace Berry EI, and wrapped the American flag around the youngest adept
35
                                                                                                  PAGE40F9
                           Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 5 of 12


          brother, Brother M. Morris El, and kissed them both on the forehead raising them up upon the
 2        square and declared us a   ·~ation   within a ;-..iation." This is the day we celebrate our true
 3
          Independence as a People. Three days earlier October the 14 1774, the first generation of Moors
 4
          were stripped of their nationality and birthrights in 1774".Yiost Prophet Noble Drew Ali Hadif
 5

 6

 7
            ASIATIC STATE OF ISLA.\1 DECLARED OF 805 ILCS IIL1UlS REVISEQ__.STATCTES

 8

 9

10
                 Whereas, as a Moorish American we are il:structed by our 101 questions for Moorish
II
          Children that our religion of Islamism is a old time Religion and there are two mandatory
12
          meetings that all members must attend according to Free National Constitution and By-Laws,
13
          "All meetings must be opened and close promptly. And Fnday is our Holy Day of rest because
14

IS
          of a Friday the first man was formed in flesh and on a Friday the first man departed out of flesh

16   I and ascended to his father God Allah for that cause Friday is the Hoy Day for all moslems

17       Iaround the world" Asiatic States Free :Sational Constitution Divine Constitution and By-
18        Laws. Lastly it is mandatory for all Moonsh Official who are delegates of the perspective
19
          Asiatic State to go to the Yearly Constitutional Conference From October 15 -21" He frameth his
20
          statutes with equity and wisdom; Ius subjects enjoy the fruits of their labor in secunty; and their
21
          happiness consist of the observance of the law" Grand Advisor and Moderator rules and
22   I
23        regulations ofthe Moorish Science Temple of America Article 39 Section 12 Magistrate

24        and Subject( See Pennsylvania Senate Billl421 and Identical American Ecclesiastical Law

25        know as slip laws, statues of their ecclesiastical law that date back to late 1700 ( on the
26   I
          record)
27   I
     I                                    DIVERSITY OF CITIZENSHIP
     I
28   I




29   II          Whereas I ,Sheik C. Barnes Bey a Moorish American Moslem bemg recognized by name
30
     1
          and principle, hononng my Mother and my Father that my days may be longer on the earth land
31
          that the lard thy God has given me The Time when all men must worship under therr own vme
32
          and fig tree and every tongue must declare its own. Through sm and disobedience every natiOn
33
          suffered slavery, due to the fact this is the reason the Moors lost their Natwnality because they
34

35        honored not the divine creed and principles of their forefathers Grand Advisor and Moderator

                                                                                                        PAGE50F9
                            Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 6 of 12

     II
     I rules and regulations ofthe Moorish Science Temple of America Article 47 Section 15-16
 2
         !Magistrate and Subject.


 4
                 Whereas I Sheik C.Barnes Bey Governor Ordained Divine Minister a Citizen of the
     I


 6
     I Asiatic State of Shackamaxon bearing longitude and latitude        coordinates 41.2033° N, 77.1945

 7
          of the Asiatic States of North America. In our State there is no application of 15th or the 14th

 8        Amendment that empowered the independent States throughout the C"mted States of Amenca

 9        with the Bill of Rights. Thus extending this status to its citizens creating corporate persons And
10
         Iextending civil rights to the citizens of the States. The Most Holy and Divine Prophet   ~oble
II
          Drew Ali States" that the Free ~ational Constitutional Law that was enforced since 1774
12
          declared all men equal and free, and 1f all men are declared by the Free National Constitution to
13
          be free and equal since that Constitution has never been changed, there is no need for the
14

15
          application of the 14th and 15th Amendment for our people and citizens. "The Prophets

16        Warning To The Nations Friday November 30, 1928.

17

18
                 Whereas I, Sheik C. Barnes Bey Governor Ordamed Divine Mimster a Moorish

19   I    American Moslem Citizen of an Asiatic States of the Asiatic States of North America the State
20
          of Islam is not incorporated under any State Pennsylvania nor Illinois, we have our own
21
     .    Sovereignty. So I, Sheik C Barnes Bey Governor Ordained Divine Minister a Moorish Arneric,
22

23
     j Moslem Citizen of an Asiatic States foreign to the State of Pennsylvania and Pennsy!vania

24

25                Whereas I, Sheik C. Barnes Bey Governor Ordained Divine Mimster a Moonsh
26        American Moslem Citizen of an Asiatic States ofthe Asiatic States of~orth America the State
27
          of Islam. I am part and partial to my government and I must live my life according to my laws
28
          that I must preserve my holy and divine law and I must obey the laws of my government. " All
29
          Members(C1tizens) must preserve these Holy and Divine Laws and all Members( Citizens) must
30

31
          obey the laws of the government because by being a Moorish American you are part and partial

32        and must live your hfe accordingly" Asiatic States Free National Constitution Divine

33        Constitution and By-Laws.
34

35
                                                                                                   PAGE60F9
                             Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 7 of 12
     II
     I                                        LAWFUL ARGlJMEl\T
     I
2     I
                    The current laws for title 75 For the Pennsylvania Motor Vehicle Code is
 3
          unconstitutionally and cannot be properly applied to private individual Citizens within an a
4
          private individual claim to life liberty and the pursuit of freedom, right to travel, who does not
 5

 6        operate a diving company service which     IS   regulated by the Federal Govermnent under 49 CFR

 7        § 391.11 -General qualifications of drivers. And P.UC for Motor Carriers is how title 75 is

 8        properly applied. The right to travel to a right of religious freedom to enjoy the inalienable right
 9
          that was endowed by ones creator. The use of an automobile is simple an extension of a private
10
          mdividual liberty to transverse the highways and byways as one w1shes. To go from one place to
II
          another place and stop then continue to your destiny and yet it   IS   abrogated every day for the
     I
:2

13
      Iinterest of the state to compelling its own interest, Blashfield Automobile Law, Perm. Ed., sec.. I
14        1191, p. 321; Fulton v. Chouteau County Farmers' Co., 98 Mont. 48,37 P.2d 1025; Morton

15        v. Mooney, 97 Mont. 1, 33 P.2d 262, 263; Albrecht v. Waterloo Const. Co., 218 Iowa, 1205,

16        257 N.W.183
17
                    The fundamental essence of the Title 75 vehicle code is a commercial code applied to
18
          ~atural   beings, private individual excising their god given right. Title 75 abrogates the hfe
19
          liberties and pursuit of happiness that their creator has given them and is implemented to compel
20
          states interest. A right which is free and open is not subject of a license or tax. , Chicago v
21    I             ~ 907; Freeburg v Dawson 274 F 240. "License are for the conduct of a business
22 1 Collins

23   Iprofession, occupation, the exercise of such when they are a Pnvilege. Licensing is in nature of a
24        SPECIAL PRIVILEDGE entitling licensee to do something that he would not be entitled to do              1

25
          without a license San Francisco v. Liverpool, 74 Cal113 .
26
          it has been held that the right to travel is a fundamental claim to transport oneself and property5)
27
     l "The right of a citizen to travel upon the public highways and to transport hzs property thereon
28   I tn the ordznary course of life and business zs a common rtght which he has under his right to
29

30   I, enjoy lzfe and liberty. to acquire and possess property. and to pursue happiness and safety It
31        includes the right in so doing to use the ordznary and usual conveyances of the day. and under

32        the existing modes of travel includes the right to drive a horse-drawn carnage or wagon thereon.
33
          or to operate an automobile thereon. for the usual and ordinary purposes of life and business "
34
          Thompson v. Smith, 155 Va. 367, 154 S.E. 579, 583, 71 A.L.R 604, 610 There seems to be no
35
                                                                                                     PAGE70F9
                          Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 8 of 12

     '
     Idissent among the authorities on this proposition. See 11 Am. Jur. Constitutional Law, Sec.
 2
         329, p. 1135, and the language of the court in Pinkerton v. Verberg, 78l\1ich. 573, 44 N.W.

         579,7 L.R.A. 507, 18 Am. St. Rep. 473. The Free ~ational Federal Constitution returns the
 4
     1 power to the people when they demonstrate good judgment and intelligent "Under the United
 s   I
         States Republic's ConstitutiOn system of Government and upon the individuality and mtelligence
 6

 7
         of the citizen, the state does not claim to control ones conduct to others, leavmg one sole judge as

 8       to all that affects oneself Mugler v. Kansas 123 GS 623, 659 -60:

 9
                     CONVERT~G         AN IALIANBLE RIGHT           I~TO   A CRIME
10

II              In Islam Allah is the Highest authority in our lives, he is the only one who is authorized

12       to take a liberty that he endowed us with then take It away and attach a fee to it and as Moorish

13       American Moslems, we prefer our law that we are part and partial too, the Divine Constitution
14
         and By-Lays Murdock v.Penn., 319l'S 105" No State shall convert a liberty into a privilege.
IS
         L1cense it, and attach a fee to it Then The State takes that freedom ofhfe hberty and pursuit of
16
         freedom and converts It too a crime. For a cnme to exist there must be three elements mvolved
17
         1)Mens reas a guilty mind, The sin lies in the Wish and the desire not m the act Grand Advisor
18

19       and Moderator rules and regulations of the Moonsh Science Temple of America 2)Actus reus

20       The act of the Crime" traffic infractiOns are not a cnme _People vs Battle, 50 Cal. App. 3, step

21       1, 123 Cal. Rptr. 636,639. And 3) Corpus Deliciti corpus (Injured body) Where and who is the
22       injured body? Who is coming forward and saying that a flesh and blood natural person is
23
         harmed? Treaty of Peace and Friendship Article 20 and Article 21, See Treaty of Peace and
24
         Friendship enclosed on the record. I have presented my case sowing viOlations committed
25
         against the first Amendment and Article 6 the supremacy clause Treaty of Peace and Friendship.
26

27   IThe private property in question is part of a pnvate international ecclesiastical Trust.
28

29

30
      11 certify   that this Affidavit right and exact and is being sent to you on the date below.
31

32       Date 03/2112019
33
         Attachment:
34

35
                                                                                                     PAGE80F9
                         Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 9 of 12
     I
     /_#/~4-~2.
     N~r~li,
                  ~@a~_o.o~
             Sh~arnes    Disciple in Trust           Bey Grand Governor an Execuuve Ruler of
 2
       the Grand Body


 4 I




 6,------·-
 5




 7

 8
     ISheik C.Barnes Bey Grand Governor, an Executive Ruler of the Grand Body

       Noble Drew Ali,
     I Moorish Sc1ence Temple No.l6
       P .0 Box 8606
 9     Lancaster, Pennsylvania, 17604

10

II
       ;sheikbarnesbey@mstoal6shackamaxon.org
I2     Imstoa 16 pa.gov.@gi:QaiL com
131-----
       (717)615 0942
I4

IS

I6

I7

I8

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35
                                                                                   PAGE90F9
             ISLAM                                                                Ul'\111 Y
                     Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 10 of 12
             c                             Meeting Hours
                      Friday Afternoon, 7:30 to 9pm Sunday from 2 to 4:00pm
                            "We are Uplifting Fallen Humanity"
                                                                                 ~


                                UNITY TEMPLE NO. 6 LANCASTER, PA


      Moorish Science Temple of America
                                Grand-Major Temple
                         Prophet Noble Drew Ali, Founder
                         Ho1ne Office: 932 E. 79th St. Chicago Dlinois 60619

To whom this matter may Concern:

Re:Affidavit of Truth

Re: CP-36-SA-0000128-2018

Re:" Adviszandum", "Curia adviaria vult" Side Bench, Private matter to be heard in Judges
quarters for sensitive information.




Comes Now, Special Restncted Appearance, not in subjection to admiralty or maritime jurisdictions
withm the bounds or the law, not to be adjudicated upon, but merely to clear matters up I, Sheik Bro.
Barnes Bey, Cyh1enRa, Grand Sheik/ Magistrate (Vizar) Representative of the Moorish Divine and
National Movement in North America is a Moorish-American Moslem a member of the Moorish Science
Temple Cmty Temple No.16 Subordinated Temple with the extened Jurisdiction of the Grand MaJor
Temple No I 932 79th Street Ch1cago Illino1s he has taken his (Shahada) declaration offaith as a
Moslem and is under the Divine Laws (Shari-ah.)

The Moonsh Sctence Temple, Moorish Divine and NotiOnal Movement in North Amenca Founded by the
Holy and Divine Prophet in 19 I 3 Incorporated Nov 26 1926 and then Regtstered m the County of Cook
Clucago Illinois Corporation of Religious OrganizatiOn 1928 August 1 P.M 2. 52 1s a lawfully charterd
Religious Organizatton denvmg 1ts powers and authonty from the Great Koran of Mohammed to
propagate the fa1th and extend the leanrmg and truth of the Great Prophet of Ah in Amenca Act 2 of our
Divine Const1tut1on and By-laws statesAs a member she is duty bound to perseve these holy and divine
laws.

The Moorish Science Temple Moorish Divine and NatiOnal Movement in North America is an
InternatiOnal Ecclesiastical Govennental Islamic Body Poht1c (Free IslamJc Asiatic State).

We the Moorish Science Temple, Moonsh D1vme and Natwnal Movement in North America are a Pnvate
Organizationa and are requesting Advizandum m th1s matter also known as Cuna adv~aria vult to discus
the particulars in the Judges quarters.



In Honour,                                                                                    I'"
                                                                                              z>
                                                                                              (")
                                                                                              l>
                                                                                              CJ)
                                                                                                       -
                                                                                                       ~

                                                                                                       <:10
                                                                                                       (_.
                                                                                                       c::
                                                                                                                   (")
                                                                                                                   r-
                                                                                                                   1'"1'1
                                                                                                                   :::0
                                                                                              ,.,
                                                                                              -1
                                                                                              :::0
                                                                                                       r-          ~
                                                                                                                   .,
                                                                                                                   C)

                                                                                              (")
                                                                                                                   (")
                                                                                              0        >
                                                                                              c:       ::1:        0
                                                                                                                  c:
                                                                                              :z:
                                                                                              ......   w ::0
                                                                                              :<       en .....   (I)
                                                                                                       ~
                                                                                              ~


                                                                                                        • (   ~   ' -'"' .._   .v•.
                         Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 11 of 12




      Sheik Sis Peters El, Michelle A.N/ Chairman! Assistant Magistrate Subordinate TEmple Unity
                         he Grand Major Temple No.1 932 79th Street Chicago Illinoise

                       P-1      7   ·c2f, l4            1




      Date:     07/11/2018




      Affixed Seals:




...   ~)

       ..  ~
               Case 5:18-cv-05655-JFL Document 24 Filed 03/25/19 Page 12 of 12




                                                                  Rajab 1439 MCY
                                                               March 21, 2019 CCY

THE AFFIDAVIT OF TRGTH NOTICE OF QL'O WARRANTO

                                           Exhibit
                                    Certificate of Service
                                                               FILED
                                                               MAR 25 2019
                                                             KATE BARKMAN. Clerk
                                                         BY,             Dep Clerk




It is Hereby Certified that service of the foregoing, The Affidavit of Truth ~otice of Quo
Warranto, has been made upon the following address by depositing a copy in the United States
Republic by way of Priority ~ail, C' SA 21 day of March, 1439 ~.C. (2019 C C Y.)
addressed to:




                    ~~,;f3tf:~C D[)~~
                     Ndbre Drew Ali Disciple in trust, Sheik C. Barnes Bey Grand Governor,
                     heirs and successors, an Executive Ruler of the Grand Body, Consul
                     Ordained D1vme Mmister.
                     Moorish Science Temple of America
                     P.O.BOX 8606
                     Lancaster Pennsylvania 17604
                     )~115 hf!me?bey@JWt@L6§hl!fk~max9l1. Qig
                     717 615 0942
